8 F.3d 820
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Sylvester AKINKOUTU, a/k/a Henry Babalola, Defendant-Appellant.
No. 93-6000.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 29, 1993.Decided:  October 18, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CR-89-457-JFM, CA-92-3251-JFM)
Sylvester Akinkoutu, Appellant Pro Se.
Carmina Szunyog Hughes, Assistant United States Attorney, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before HALL, WILKINS, and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Sylvester Akinkoutu appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Akinkoutu, Nos.  CR-89-457-JFM;  CA-92-3251-JFM (D. Md. Dec. 16, 1992).  We deny Akinkoutu's motions for appointment of counsel and oral argument, and we dispense with argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED